Citation Nr: 0009633	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  98-19 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Assignment of an initial rating for bilateral hearing 
loss, currently rated as noncompensably disabling. 

2.  Assignment of an initial rating for chronic left ear 
mastoiditis with attic defect and cholesteatoma, currently 
rated as 10 percent disabling.


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to May 
1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania, which reopened the 
veteran's claims for service connection, granted service 
connection for bilateral hearing loss and assigned a 
noncompensable (zero percent) rating, granted service 
connection for chronic left ear mastoiditis with attic defect 
and cholesteatoma (previously claimed as otitis media), and 
assigned a 10 percent rating for each effective from November 
28, 1997, the date of the veteran's application to reopen 
claims for service connection. 


FINDINGS OF FACT

1.  VA audiological examination demonstrated an average 55 
decibel loss, coupled with a speech recognition score of 92 
percent in the right ear, and an average 63 decibel loss, 
coupled with a speech recognition score of 88 percent in the 
left ear.

2.  The veteran's chronic left ear disability is manifested 
by chronic mastoiditis, with attic defect and cholesteatoma, 
with suppuration.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial compensable rating 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Code 6100 (1999). 

2.  The schedular criteria for an initial rating in excess of 
10 percent for chronic left ear mastoiditis with attic defect 
and cholesteatoma have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.87a, Diagnostic Code 6200 
(1999). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran has presented 
claims of appeal of the initial assignment of ratings for 
service-connected disabilities that are "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, he has 
presented claims as to these issues that are plausible.  An 
appeal from an award of service connection and initial rating 
is a well-grounded claim as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 
8 Vet. App. 218, 224 (1995).  The Board is satisfied that all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a). 

By his September 1998 notice of disagreement, the veteran 
appealed the RO's August 1998 initial rating for service-
connected bilateral hearing loss and chronic left ear 
mastoiditis with attic defect and cholesteatoma; thus, this 
is an appeal from the original assignment of a disability 
rating.  Therefore, the issue in this veteran's case presents 
an "original claim" as contemplated under Fenderson v. West, 
12 Vet. App. 119 (1999) (at the time of an initial rating, 
separate or "staged" ratings may be assigned for separate 
periods of time based on the facts found) rather than a claim 
for an "increased rating."

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1999).  Where there is a question as to 
which of two ratings shall be applied, the higher rating will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999). 


I. Rating: Bilateral Hearing Loss

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as noted by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the rating schedule 
establishes 11 auditory acuity levels, designated from level 
I for essentially normal acuity through XI for profound 
deafness.  38 C.F.R. § 4.85, Codes 6100 to 6110 (effective 
June 10, 1999) (38 C.F.R. § 4.85 was amended on June 10, 1999 
but with no substantive changes in the language with regard 
to hearing disabilities that are not considered "exceptional 
patterns of hearing impairment" under the amended 38 C.F.R. § 
4.86).
Impairment of auditory acuity means the organic hearing loss 
for speech.  38 C.F.R. § 4.87. 

Service connection has been established for bilateral hearing 
loss, rated as noncompensably disabling from November 1997.  
The veteran contends that his service-connected bilateral 
hearing loss is more than noncompensably disabling, and that 
he has difficulty hearing in listening situations required by 
everyday living.

During a VA audiological examination in July 1998, the 
veteran reported occasional difficulty hearing conversational 
speech, especially where there was background noise.  
Audiological testing demonstrated an average 55 decibel loss, 
coupled with a speech recognition score of 92 percent in the 
right ear, which results in a numeric designation of I, and 
an average 63 decibel loss, coupled with a speech recognition 
score of 88 percent in the left ear, which results in a 
numeric designation of III.  When these results are assessed 
using Table VII, the appropriate percentage rating is 0 
percent, designated as Diagnostic Code 6100.  38 C.F.R. 
§ 4.85, 4.87.   

The Board has considered the veteran's statements concerning 
the practical and functional difficulties he has with his 
hearing; however, it is the clinical findings on audiometric 
testing that provides the basis for the rating to be 
assigned.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the "[a]ssignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1993).  In this case, the audiological examination results, 
when applied to the rating schedule, do not support the 
assignment of a compensable rating.  The evidence does not 
demonstrate that a compensable rating is warranted for any 
period of time from the date of the veteran's claim to the 
present so as to warrant a "staged" rating.  See Fenderson, 
supra.  

While the veteran's bilateral hearing loss does not currently 
meet the criteria to warrant a compensable rating, should 
there be increased hearing loss disability, the veteran is 
free at any time to file a new claim for increased rating for 
bilateral hearing loss.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not applicable, and the increased rating claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

II. Rating: Left Ear Mastoiditis

Diagnostic Code 6200 provides that for chronic suppurative 
otitis media, mastoiditis, or cholesteatoma (or any 
combination): during suppuration, or with aural polyps, a 10 
percent rating will be assigned.  38 C.F.R. § 4.87a.

The evidence reflects that in 1947 service connection was 
denied for otitis media because it was not found on 
examination.  In 1983 the veteran was diagnosed and treated 
for intermittent left otorrhea and otalgia, with scarring of 
the left eardrum noted.  Private treatment records reflect 
that in August 1997 the veteran was treated for complaints of 
ear itching and draining.  In November 1997, the veteran 
submitted a claim to reopen service connection for discharge 
from his ear.  The August 1998 rating decision on appeal 
granted service connection and assigned a 10 percent rating, 
effective from November 1997. 

The evidence included an October 1997 letter from Roger 
Kimber, M.D., who wrote that for several months the veteran 
had experienced left otorrhea and pruritus, and he had a 
large superior retraction pocket on the left with some 
cholesteatoma and well as granulation tissue present.  
Private treatment records dated in February 1998 reflect that 
the left ear was extremely injected with erythema, and with 
sinus tenderness bilaterally in the maxillary area and 
frontal area, assessed as a probable viral syndrome. 

A CT scan in February 1998 resulted in the impression of 
chronic ethmoid and maxillary sinusitis.  A VA ear diseases 
examination in March 1998 noted the veteran's report of 
recurring drainage of the ears.  Examination revealed no 
infection at that time, but resulted in the diagnostic 
impression of chronic mastoiditis of the left ear, with an 
associated attic defect.  VA outpatient treatment records in 
June and July 1998 reveal treatment with eardrops for 
draining of the left ear, diagnosed as cholesteatoma.  On the 
day of the examination his ear was reported to be dry.  The 
examiner indicated that the veteran was not a good candidate 
for surgery due to a heart condition, so attempts to manage 
the left ear conservatively would be tried. 

The evidence shows that the veteran's chronic left ear 
disability is manifested by chronic mastoiditis, with attic 
defect and cholesteatoma, with suppuration, and has been 
essentially unchanged for the entire period of the veteran's 
claim.  All of the veteran's symptomatology for this 
disability is well encompassed by Diagnostic Code 6200, which 
includes any combination of mastoiditis, cholesteatoma, and 
suppurative otitis media.  Even though suppuration in this 
veteran's case is not always noted on examination, for 
example, at the March 1998 VA examination it was noted that 
there was no infection, the Board finds that the treatment 
records do show sufficient clinical findings of chronic 
disability so as to warrant a 10 percent rating.  This is the 
maximum rating provided under Diagnostic Code 6200.  
38 C.F.R. § 4.87a.  For these reasons, after accounting for 
all of the veteran's left ear symptomatology, the Board finds 
that the schedular criteria for an initial rating in excess 
of 10 percent for chronic left ear mastoiditis with attic 
defect and cholesteatoma have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. § 4.87a, Diagnostic Code 6200.  The 
evidence does not demonstrate that rating in excess of 10 
percent is warranted for any period of time from the date of 
the veteran's claim to the present so as to warrant a 
"staged" rating.  See Fenderson, supra.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1999) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted.  In the 
instant case, however, there has been no showing that the 
disabilities under consideration have independently caused 
marked interference with employment, necessitated frequent 
periods of hospitalization, or otherwise rendered 
impracticable the application of the regular scheduler 
standards.  Under these circumstances, the Board determines 
that the criteria for referral for an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell, 9 Vet. App. at 239; Shipwash v. Brown, 8 Vet. 
App. at 227.


ORDER

An initial compensable rating for bilateral hearing loss is 
denied.

An initial rating in excess of 10 percent for chronic left 
ear mastoiditis with attic defect and cholesteatoma is 
denied. 



		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals



 

